In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-20-00232-CV
                                  ________________________

                         BRANDON WAYNE SANDERS, APPELLANT

                                                   V.

                                 KAREN TURKETT, APPELLEE


                         On Appeal from the County Court at Law No. 1
                                    Johnson County, Texas
              Trial Court No. CC-C20200198; Honorable Robert Mayfield, Presiding


                                         September 30, 2020

                                MEMORANDUM OPINION

                           Before PIRTLE and PARKER and DOSS, JJ.

        Appellant, Brandon Wayne Sanders, proceeding pro se, filed a notice of appeal

from the trial court’s judgment without paying the requisite filing fee. 1 By letter of August

27, 2020, the clerk of this court notified Sanders that the filing fee was overdue and that

unless he was excused from paying court costs under Rule of Appellate Procedure 20.1,


        Originally appealed to the Tenth Court of Appeals, this case was transferred to this court by the
        1

Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
failure to pay the filing fee by September 8 would result in dismissal of the appeal. To

date, Sanders has not paid the filing fee or sought leave to proceed without payment of

court costs.


       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or by the Texas Supreme Court when an item is

presented for filing. TEX. R. APP. P. 5, 12.1(b), 20.1. Although the filing of a proper notice

of appeal invokes an appellate court’s jurisdiction, if a party fails to follow the prescribed

rules of appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


       Because Sanders has failed to comply with a requirement of the appellate rules

and a notice from the clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).


                                                         Per Curiam




                                              2